Affirmed and Memorandum Opinion and Memorandum Concurring Opinion
filed November 23, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00099-CR

                  CHRISTOPHER LEE BROOKS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 421st District Court
                          Caldwell County, Texas
                        Trial Court Cause No. 19-065

    MEMORANDUM CONCURRING OPINION

      I concur in the judgment and join the opinion, but I write separately to note
my concern of the potential overuse of nonprecedential authority. See Tex. R. App.
P. 47.2(b), (c). Just because we can cite opinions and memorandum opinions in
criminal appeals “not designated for publication” does not mean we should. See
Tex. R. App. P. 47.7(a).
      The civil appellate bar raised concerns in the 1980s and 1990s to
nonprecedential unpublished opinions, which led to current Texas Rule of
Appellate Procedure 47.2 making precedential all civil opinions issued by the
courts of appeals on or after January 1, 2003. Reasonable people can question why
this change only applied in civil appeals. But as the courts of appeals have no
general appellate rulemaking authority as do the supreme court and court of
criminal appeals, the decision to treat civil and criminal appeals differently is out
of the hands of the intermediate appellate judiciary.

      What is within our control is how often we cite these nonprecedential
opinions. When we do cite them, we must be cautious so that we do not
unintentionally extend the law on issues that are supposed to be “settled.” See Tex.
R. App. P. 47.4. Those opinions are presumably nonprecedential for a reason.

      Applying the law to the facts of this case, I do not question that the issues
are settled. I therefore concur in the judgment and join the opinion.




                                       /s/       Charles A. Spain
                                                 Justice



Panel consists of Justices Jewell, Spain, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2